Citation Nr: 9923362	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  The appellant is the widow of the veteran.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above-noted claim.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  


FINDING OF FACT

The veteran did not have any claims pending at the time of 
his death.


CONCLUSION OF LAW

There is no legal entitlement to accrued benefits in the 
absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.1000 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1968 to June 
1970, including a tour of duty in the Republic of Vietnam.  
The veteran died on September [redacted], 1995, from metastatic 
esophageal cancer to the liver.  During his lifetime, he was 
service connected for residuals of a shell fragment wound of 
the right leg, muscle group XI, moderate, evaluated as 10 
percent disabling; pyoderma, eczema, evaluated as 10 percent 
disabling; hypertension, evaluated as noncompensable; 
varicose veins of the left leg, evaluated as noncompensable; 
and a scar, punji wound, evaluated as noncompensable.  

Before his death, in May 1981 the veteran made a claim for 
service connection for Agent Orange and stomach problems.  
The RO denied entitlement to service connection for duodenal 
ulcer with duodenitis and esophagitis in July 1981 on the 
grounds that there was no etiological relationship between 
these conditions and possible Agent Orange exposure.  The RO 
notified the veteran of its decision and of his appellate 
rights at his most recent address of record by letter dated 
August 21, 1981.  

The next correspondence received from the veteran consisted 
of a June 1992 written statement claiming entitlement to 
service connection for esophageal cancer secondary to 
exposure to Agent Orange during his service in Vietnam.  He 
also stated that the tumor was caused by medication he was 
taking for his service-connected eczema.  The claim was 
accompanied by some private medical records.  The RO denied 
his claim in April 1994 and notified him of the decision and 
of his appellate rights at his most recent address of record 
by letter dated June 21, 1994.  The RO stated that "Our 
records show that you have a pending claim for compensation 
for esophagogastric adenocarcinoma.  We have denied your 
claim because we have determined that the available 
scientific and medical evidence does not support the 
conclusion that the condition at issue is associated with 
herbicide exposure, and there is no other basis for service 
connection."

In September 1995, the RO received a claim from the 
appellant, widow of the veteran, for dependency and indemnity 
compensation (DIC) based on service connection for the cause 
of the veteran's death.  In November 1995, the RO denied the 
appellant's claim for DIC benefits because it held that 
service connection could not be granted for the cause of the 
veteran's death from metastatic esophageal cancer to the 
liver because the evidence failed to show that it was related 
to military service.  The appellant perfected an appeal to 
the Board of the RO's denial of her claim for DIC benefits.  

In December 1996, the RO granted entitlement to service 
connection for the cause of the veteran's death on the 
grounds that the long-term use of Ampicillin for treatment of 
the veteran's service-connected skin disease could not be 
excluded as a factor contributing to the onset of his fatal 
esophageal cancer.

In February 1997, the appellant claimed entitlement to 
service connection for stomach ulcers, which eventually led 
to esophageal cancer, for the purpose of accrued benefits.  
Specifically, she stated that she and the veteran had filed 
claims in the past in 1981 and 1992 trying to prove that 
stomach ulcers and eventually esophageal cancer were service 
connected.  She stated that the antibiotic the veteran took 
for his service-connected skin disease caused gastric 
problems, and eventually the fatal esophageal cancer.  She 
also stated that each time she and the veteran felt 
"helpless to prove his case so we did not appeal" and that 
"when he was severely ill we did not have the strength to 
keep fighting for what we believed."  

In a September 1997 written statement, the appellant's 
representative stated that the veteran did not file a notice 
of disagreement with the RO's April 1994 denial of 
entitlement to service connection for esophageal cancer 
secondary to exposure to Agent Orange.  However, the 
representative stated that the "continued treatment received 
by the VA Medical Center should be considered as an informal 
claim under the provisions of CFR 3.156."  

In her May 1998 substantive appeal, the appellant stated 
that, "It just seems to me that after a veteran dies and the 
determination is made that his death was service connected, 
there should be no question about paying back to the time of 
his diagnosis."

The appellant testified at a personal hearing before the 
Board in February 1999.  Her contentions were essentially the 
same as those noted above.  She further stated that the 
veteran did not receive the June 1994 letter notifying him of 
the April 1994 rating decision and that the letter of record 
was confusing.  Finally, she stated that both she and the 
veteran were too ill to appeal that decision. 


II.  Legal Analysis

When a veteran dies from service-connected disability, DIC is 
paid to his surviving spouse.  38 U.S.C.A. § 1310, 1311 (West 
1991 & Supp. 1999).  The standards and criteria for 
determining whether or not a disability from which a veteran 
has died is service-connected are the same standards and 
criteria employed for determining whether a disability is 
service connected generally, i.e., while the veteran is still 
alive.  38 U.S.C.A. § 1310 (West 1991).  Issues involved in a 
claim for DIC are decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (1998).

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).
Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death, based on existing ratings or 
decisions or based on evidence in the file at the date of 
death, that were due and unpaid for a period not to exceed 
two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999).  Accrued 
benefits, in contrast to "death benefits" such as DIC, 
death compensation, and death pension, "are sums owing to 
the veteran for prior periods, but unpaid at the time of 
death."  Zevalkink, 102 F.3d at 1242 (holding that accrued 
benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death benefits 
of the type referred to in 38 U.S.C. § 5310).  See also, 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 90 (1998) ("a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application.")  

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991).  The appellant 
having claimed entitlement to accrued benefits, the first 
inquiry is whether the appellant filed a timely claim for 
accrued benefits within one year after the date of death.

In this case, the appellant submitted an application for DIC 
and accrued benefits on September 29, 1995, after the 
veteran's death on September [redacted], 1995.  The appellant 
did not specifically state that she was claiming accrued benefits 
on the application form.  However, the law provides that a claim 
by a surviving spouse for DIC "shall also be considered to 
be a claim for . . . accrued benefits."  38 U.S.C.A. 
§ 5101(b)(1) (West 1991); see Isenhart v. Derwinski, 3 Vet. 
App. 177, 179 (1992).  
The Board concludes, therefore, that she did submit a timely 
application for accrued benefits when she submitted her claim 
for DIC benefits in September 1995 within one year after the 
veteran died.  

The veteran made claims during his lifetime for service 
connection for stomach problems and esophageal cancer, 
including as secondary to exposure to Agent Orange and his 
service-connected skin disorder.  However, his claims were 
not "pending at the time of his death" because they had 
been finally denied by the RO in July 1981 and April 1994 
rating decisions.  Jones v. West, 136 F.3d 1296, 1300 
(Fed.Cir. 1998) (holding that "in order for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision"); see also Zevalkink, 102 F.3d at 1242 (noting 
that "[i]f existing decisions were adverse, then no benefits 
are payable").

The veteran was notified of these decisions and of his 
appellate rights at his most recent address of record, as 
evidenced by the RO's August 1981 and June 1994 letters.  
Because he did not file a notice of disagreement with those 
decisions within one year, the rating decisions became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (1998).  The veteran did not die until September 1995, 
more than one year after he received notice of the April 1994 
rating decision.  

Although the appellant claims that the veteran did not 
receive the June 1994 notice letter, the law requires only 
that the VA mail a notice, and then presumes the regularity 
of the administrative process in the absence of clear 
evidence to the contrary.  The appellant's mere statement 
that the veteran never received the June 1994 notice letter, 
standing alone, is not the type of clear evidence to the 
contrary which is sufficient to rebut the presumption of 
regularity.   See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (quoting United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926) as to 
the presumption of regularity); see also Mindenhall v. Brown, 
7 Vet. App. 271 (1994) (applying the presumption of 
regularity to official duties of the RO).  Moreover, her 
statement that the veteran did not receive the June 1994 
notice letter and/or understand it is contradicted by her 
earlier statements of record.  For example, in February 1997 
she stated that "Each time he was denied and each time we 
felt helpless to prove his case so we did not appeal."

Concerning the veteran's inability to properly pursue his 
claims because of  disability, the laws and regulations 
governing the time limit for filing a notice of disagreement 
do not provide for a remedy in such circumstances.  See 
38 C.F.R. § 20.302 (1998).  The Board is not unsympathetic to 
the situation; however, the laws and regulations prevent the 
Board from reaching a different result.  The evidence of 
record does not indicate that the veteran appealed the 1981 
and 1994 rating decisions or that they were pending at the 
time of his death.

The appellant's representative has alleged that "continued 
treatment received by the VA Medical Center should be 
considered as an informal claim under the provisions of CFR 
3.156."  

Under 38 C.F.R. § 3.155(a), any communication or action 
indicating an intent to apply for one or more benefits under 
laws administered by VA may be considered an informal claim.  
Such informal claim must identify the benefit sought.  A 
report of VA examination meeting the requirements of 
38 C.F.R. § 3.157(b) will be accepted as an informal claim if 
the report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a).  It is necessary, 
therefore, to consider whether there was an informal claim 
pending at that time of the veteran's death within the 
meaning of the regulation.

Assuming that such medical evidence was of record (e.g., 
"continued treatment received by the VA Medical Center") 
the critical point is whether it falls within the 
requirements of 38 C.F.R. § 3.157(b), which provides that 
"[o]nce a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen."  See Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

The veteran's claims for compensation for stomach problems 
and esophageal cancer had not been allowed, so any such 
treatment records could not constitute an informal claim 
under that clause.  Although his claims had been previously 
disallowed, they were disallowed on the basis that 
entitlement to service connection was not established, and 
not on the basis that a service-connected disability was 
noncompensable in degree.  See Crawford v. Brown, 5 Vet. App. 
33, 35-36 (1993).  Because the veteran did not have a 
previous claim encompassed within the requirements of 
38 C.F.R. § 3.157(b), any VA treatment records did not 
constitute an informal claim.

Therefore, as the appellant's claim was not derived from a 
claim that the veteran had pending at the time of his death, 
it must be denied for an lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).



ORDER

Entitlement to accrued benefits is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

